     Case 3:19-cv-00660-MMD-WGC Document 72 Filed 11/17/20 Page 1 of 3




 1    KAEMPFER CROWELL
      Robert McCoy, No. 9121
 2    Sihomara L. Graves, No. 13239
      1980 Festival Plaza Drive, Suite 650
 3    Las Vegas, Nevada 89135
      Telephone: (702) 792-7000
 4    Facsimile: (702) 796-7181
      Email: rmccoy@kcnvlaw.com
 5    Email: sgraves@kcnvlaw.com

 6    BUTLER SNOW, LLP
      Anita Modak-Truran
 7    Admitted Pro Hac Vice
      150 3rd Avenue South, Suite 1600
 8    Nashville, TN 37204
      Telephone: (615) 651-6751
 9    Facsimile: (615) 651-6701
      Email: anita.modak-truran@butlersnow.com
10
      Attorneys for Defendants Johnson &
11    Johnson and Ethicon, Inc.

12                           UNITED STATES DISTRICT COURT

13                                   DISTRICT OF NEVADA

14    DEBORAH J. HITE and JAMES                Case No. 3:19-cv-00660-MMD-WGC
      BARNHART,
15
                           Plaintiffs,
16            vs.                              NOTICE OF SETTLEMENT IN
17                                             PRINCIPLE AND STIPULATION
      ETHICON INC.; ETHICON LLC;               TO STAY PROCEEDINGS
18    JOHNSON & JOHNSON; and
      BOSTON SCIENTIFIC
19    CORPORATION,
20                         Defendants.
21
22
23
24

      2674484_1 17671.20                                                 Page 1 of 3
     Case 3:19-cv-00660-MMD-WGC Document 72 Filed 11/17/20 Page 2 of 3




 1                    Plaintiffs Deborah Hite and James Barnhart, and Defendants Johnson

 2    & Johnson and Ethicon, Inc. (collectively the “parties”) advise the Court that a

 3    settlement in principal has been reached in this matter as part of a larger global

 4    settlement in principle involving several hundred plaintiffs.

 5                    It will likely take several months before the settlement of this case

 6    will be finalized. The parties jointly stipulate and request that all deadlines and

 7    other proceedings in this case be stayed for a period of 120-days, until Wednesday,

 8    March 17, 2021 to allow time for the settlement to be concluded, at which point,

 9    this case will be dismissed with prejudice.

10
11
12
13
14
15
16
17

18
19
20

21
22
23
24

      2674484_1 17671.20                                                          Page 2 of 3
     Case 3:19-cv-00660-MMD-WGC Document 72 Filed 11/17/20 Page 3 of 3




 1                    The parties further stipulate to file a joint status report by Friday,

 2    March 12, 2021 to inform the Court on the status of the settlement. In the event

 3    the global settlement is not finalized, the parties will promptly inform the Court.

 4    WOLF, RIFKIN, SHAPIRO,                      KAEMPFER CROWELL
      SCHULMAN & RABKIN, LLP
 5

 6    /s/ Don Springmeyer
      Don Springmeyer, No. 1021                   Robert McCoy, No. 9121
 7    Bradley S. Schrager, No. 10217              Sihomara L. Graves, No. 13239
      3556 E. Russell Road, Second Floor          1980 Festival Plaza Drive, Suite 650
 8                                                Las Vegas, Nevada 89135
      Las Vegas, Nevada 89120
 9                                                Anita Modak-Truran
      Lee B. Balefsky                             Admitted Pro Hac Vice
10    Admitted Pro Hac Vice                       BUTLER SNOW LLP
      KLINE & SPECTER                             150 3rd Avenue South, Suite 1600
11    1525 Locust Street                          Nashville, TN 37201
      The Nineteenth Floor
12                                                Attorneys for Defendants Johnson &
      Philadelphia, Pennsylvania 19102
                                                  Johnson and Ethicon, Inc.
13
      Attorneys for Plaintiffs Deborah Hite
14    and James Barnhart

15                                            ORDER

16                    IT IS SO ORDERED.

17

18                                             UNITED STATES DISTRICT JUDGE
19                                             DATED:      November 17, 2020
20

21
22
23
24

      2674484_1 17671.20                                                           Page 3 of 3
